COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-09-201-CR


ANTHONY DESEAN W ILLIAMS
A/K/A ANTHONY W ILLIAMS                                                   APPELLANT

                                            V.

THE STATE OF TEXAS                                                            STATE

                                        ------------

           FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

                                  I. Introduction

      In two points, Appellant Anthony DeSean W illiams a/k/a Anthony W illiams

appeals his conviction for violation of a protective order. W e affirm.

                        II. Factual and Procedural History

      On December 19, 2007, seventy-three-year-old Lucille W illiams applied for a

protective order and a temporary ex parte order against her son, W illiams, to prevent


      1
           See Tex. R. App. P. 47.4.
any acts of family violence against her. On January 7, 2008, the trial court issued

the protective order, which was valid for two years. At the time that Lucille applied

for the protective order and at its issuance, W illiams was incarcerated in the Tarrant

County Jail.

      On June 27, 2008, just a few days after being released from jail, W illiams

arrived at Lucille’s home and tried to enter, first by using his key and then by ringing

the doorbell. W hile Lucille called the police, W illiams went around to the back of the

house and forced his way in by kicking the door off its hinges. After entering the

house, he kicked a box fan, denting it, and he kicked in the glass door of the stove,

shattering it. He shoved Lucille onto the resulting shards of glass on the floor, which

cut her legs.

      Fort Worth Police Officer Daniel Davis responded to Lucille’s 911 call, which

was played for the jury, and he photographed her injury and the property damage.

W illiams left before Officer Davis arrived, but Lucille told him that W illiams would be

at his father’s house, a few blocks away. Officer Davis found W illiams at his father’s

house and, after discovering via dispatch that there was a protective order protecting

Lucille from W illiams, arrested W illiams for violating it. A jury found W illiams guilty

of violating the protective order and sentenced him to eight years’ confinement. This

appeal followed.




                                            2
                          III. Sufficiency of the Evidence

      W illiams complains that the evidence is not legally and factually sufficient to

support his conviction because the State failed to show that he was aware that the

protective order had been issued against him.

A. Applicable Law

      Williams was charged in the indictment with intentionally or knowingly violating

the protective order by intentionally causing bodily injury to Lucille by pushing her to

the floor. A person commits the offense of violation of a protective order if, in

violation of an order issued under chapter 85 of the family code, among others, he

knowingly or intentionally commits family violence. See Tex. Penal Code Ann. §

25.07(a)(1) (Vernon Supp. 2009); Harvey v. State, 78 S.W .3d 368, 370 (Tex. Crim.

App. 2002). Furthermore, there is a culpable mental state for the element “in

violation of an order” because the meaning of that term necessarily requires some

knowledge of the order—that is, the respondent must know of the order, or at least

of the application for the order, for him to be able to violate it. Harvey, 78 S.W .3d

at 371, 373 (“The requirements are only that the respondent be given the resources

to learn the [protective order’s] provisions; that is, that he be given a copy of the

order, or notice that an order has been applied for and that a hearing will be held to

decide whether it will be issued.” (emphasis added)).




                                           3
B. Evidence Pertaining to Knowledge

      The application for protective order, the temporary ex parte order and show

cause order (“temporary order”), and the protective order were entered in evidence

at trial. They each bear an officer’s return signed by Deputy Constable Dale Gilliam,

the deputy assigned to provide service of court documents to inmates at the Tarrant

County Jail. Constable Sergio DeLeon testified in Deputy Gilliam’s place because

Deputy Gilliam was home recovering from an on-the-job injury.

      Constable DeLeon testified that court documents are hand-couriered to his

department and logged into the county’s mainframe before being dispersed to the

various deputies in his department. W ith regard to service of documents at the

county jail, Constable DeLeon testified that if there is more than one inmate with the

same name, the individual will be identified using his name and date of birth to

determine his location in the jail.

      Constable DeLeon described the procedure used by Deputy Gilliam to serve

inmates as first checking his weapon at the jail entrance, then instructing the

elevator operator to deliver him to the particular “pod” where the inmate lives, and

then meeting the pod’s deputy, who escorts him to the pod where “the inmate is then

called out to receive service of process.” He stated that Deputy Gilliam will then ask

the particular defendant, “[A]re you so and so,” and when the particular defendant

replies, “[Y]es,” Deputy Gilliam serves the court document.




                                          4
      Constable DeLeon further testified that after a defendant has been served, a

deputy is “instructed by law[] to fill out the return, and that’s, basically, who served

it, who was served, the date and time it was served, and then . . . get that back to the

court in an expeditious manner.” He noted that occasionally a signature is required

by the person receiving service but that usually this is a requirement set out by the

plaintiff, and in “a majority, 99 percent of our particular serves, we’re just there to

serve the defendant and then that’s it.” He testified that protective orders do not

require a signature by the person receiving service.

      Constable DeLeon testified that all three documents were served on W illiams

at the Tarrant County Jail and that he had never had any problems with Deputy

Gilliam delivering documents according to their operating procedures. He stated that

Deputy Gilliam delivered the protective order application and temporary order to

W illiams on December 20, 2007, in person at the Tarrant County Jail, at 4:25 p.m.

Each document contained the officer’s return stating that Deputy Gilliam delivered

it “to the within named Anthony D. W illiams in person” and notice that a hearing

would be held on January 7, 2008. Constable DeLeon also testified that on January

10, 2008, Deputy Gilliam received the protective order issued on January 7 at 11:00

a.m. and served it to W illiams at 3:45 p.m. The officer’s return states that Deputy

Gilliam delivered it “to the within named Anthony D. W illiams.”

      On cross examination, Constable DeLeon gave the following testimony:




                                           5
      Q. And even though you didn’t actually serve any of the papers in this
      case, you have a procedure that everybody follows, correct?

      A. Correct.

      Q. I mean, you do the same thing over and over in the same way every
      time. That way, you can come in and say, “This is how we do it,” and
      “I know this is how we do it because that’s the way we do it all the
      time”?

      A. Correct.

      Q. And with very few exceptions, would you agree with me, that’s the
      way it’s done?

      A. Sure.

      Q. And there might be an exception somewhere, but as a general rule,
      that’s not the case; would you agree with me on that?

      A. Yes, sir, I would.

C. Legal Sufficiency

      1. Standard of Review

      In reviewing the legal sufficiency of the evidence to support a conviction, we

view all of the evidence in the light most favorable to the prosecution in order to

determine whether any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99
S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W .3d 772, 778 (Tex. Crim. App.

2007).

      2. Application




                                         6
       W illiams argues that the State presented no evidence that he had actual

notice of the protective order’s existence. 2 Under Harvey, however, the State only

had to present sufficient evidence that W illiams had notice that Lucille applied for an

order and that the court would hold a hearing on that application. See 78 S.W .3d at

373.       The legal sufficiency standard of review is the same for direct and

circumstantial evidence cases. Clayton, 235 S.W .3d at 778.

       Here, Constable DeLeon’s testimony and the returns of service on the

documents themselves establish that Deputy Gilliam served W illiams with the

application, the temporary order, and the protective order. See Sauve v. State, 638

S.W .2d 608, 610 (Tex. App.—Dallas 1982, pet. ref’d) (explaining in a juvenile

transfer case that a facially valid officer’s return carries a presumption of the truth of

the facts stated on the return and of regularity; this presumption can only be rebutted

by testimony coupled with corroborating facts and circumstances).             Therefore,

viewing all of the evidence in the light most favorable to the prosecution, we

conclude that the jury could have found beyond a reasonable doubt that W illiams

received notice of the application, the temporary order, and the protective order and,

therefore, that he intentionally or knowingly violated the protective order by his



       2
         W illiams does not challenge the sufficiency of the evidence to support the
offense’s remaining elements and, based on our review of the record, there is
sufficient evidence to support them. That is, the State demonstrated that a
protective order had been issued against W illiams for Lucille’s protection and that
W illiams violated it by intentionally causing bodily injury to Lucille by pushing her to
the floor.

                                            7
actions on June 27, 2008. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Clayton,

235 S.W .3d at 778. W e overrule W illiams’s second point.

D. Factual Sufficiency

      1. Standard of Review

      W hen reviewing the factual sufficiency of the evidence to support a conviction,

we view all the evidence in a neutral light, favoring neither party. Steadman v. State,

280 S.W .3d 242, 246 (Tex. Crim. App. 2009); Watson v. State, 204 S.W .3d 404, 414

(Tex. Crim. App. 2006).      W e then ask whether the evidence supporting the

conviction, although legally sufficient, is nevertheless so weak that the factfinder’s

determination is clearly wrong and manifestly unjust or whether conflicting evidence

so greatly outweighs the evidence supporting the conviction that the factfinder’s

determination is manifestly unjust. Steadman, 280 S.W .3d at 246; Watson, 204

S.W .3d at 414–15, 417. To reverse under the second ground, we must determine,

with some objective basis in the record, that the great weight and preponderance of

all the evidence, although legally sufficient, contradicts the verdict. Watson, 204

S.W .3d at 417.

      Unless we conclude that it is necessary to correct manifest injustice, we must

give due deference to the factfinder’s determinations, “particularly those

determinations concerning the weight and credibility of the evidence.” Johnson v.

State, 23 S.W .3d 1, 9 (Tex. Crim. App. 2000); see Steadman, 280 S.W .3d at 246.




                                          8
Evidence is always factually sufficient when it preponderates in favor of the

conviction. Steadman, 280 S.W .3d at 247; see Watson, 204 S.W .3d at 417.

      2. Application

      In his first point, attacking the factual sufficiency of the evidence, W illiams

contends that no one testified that he was actually notified of the protective order’s

existence, that Constable DeLeon based his testimony on his deputy’s records and

not on personal knowledge, and that no one testified that W illiams was the same

W illiams who received service.

      A factual sufficiency review of circumstantial evidence is the same as a review

of direct evidence. King v. State, 29 S.W .3d 556, 565 (Tex. Crim. App. 2000);

Kutzner v. State, 994 S.W .2d 180, 184 (Tex. Crim. App. 1999) (reasoning that

“[c]ircumstantial evidence, by itself, may be enough to support the jury’s verdict”).

Notwithstanding Constable DeLeon’s testimony that Deputy Gilliam properly served

W illiams with the protective order on January 10, 2008, the State also put forth the

only evidence that Harvey requires—evidence showing that W illiams was notified of

the application and of the impending hearing. See Harvey, 78 S.W .3d at 373. And

Constable DeLeon testified extensively about the procedures used to identify the

correct inmate for service of process in the county jail. Considering all of the

evidence in a neutral light, we hold that the proof of notice is not so weak that the

jury’s determination that W illiams intentionally or knowingly violated the protective

order is clearly wrong and manifestly unjust. See Steadman, 280 S.W .3d at 246.


                                          9
And there is no conflicting evidence in the record to outweigh the evidence

supporting the conviction or that would render the jury’s determination manifestly

unjust. See id.; Watson, 204 S.W .3d at 414–15, 417; cf. Polley v. State, No.

11-03-00340-CR, 2004 W L 2964785, at *2 (Tex. App.—Eastland Dec. 16, 2004, pet.

ref’d) (not designated for publication) (holding that the evidence was factually

sufficient to establish notice of the protective order based on a witness’s testimony,

even though return of service was not introduced in evidence). Accordingly, we

overrule W illiams’s first point.

                                    IV. Conclusion

       Having overruled both of W illiams’s points, we affirm the trial court’s judgment.



                                                PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and W ALKER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 8, 2010




                                           10